DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 and 10/19/2020 are  acknowledged by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 4, 6 and 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,840,734
    Claim of App#17/073,518                                              Claim of  U.S. Patent No.10,840,734
1.  A device, comprising: 
a power module connected to a first power outlet and a second power outlet;
 a controller to: detect a connection of an alternating-current (AC) input to the device; and permit the power module to concurrently provide alternating-current (AC) power to the first power outlet and direct-current (DC) power to the second power outlet by switching a transistor including switching circuitry from a closed position to an open position in response to an absence of AC input power from the AC input to the device, where the transistor, when in the closed position, allows AC power to flow to the first power outlet and the second power outlet.  

2. The device of claim 1, wherein the power module is connected to the first power outlet by a bidirectional inverter-charger.
  
3. The device of claim 1, wherein the power module is connected to the second power outlet by a switch.  

4.  The device of claim 1, wherein the first power outlet and the second power outlet are connected by the transistor including switching circuitry.
6. The device of claim 1, wherein the controller causes AC power from the AC input to be provided to the power module via a bidirectional inverter-charger when the AC input is providing power to the device.

7. A method, comprising: detecting, by a controller, an absence of AC input power from an alternating-current (AC) input to a first power outlet and a second power outlet of a device; switching, by the controller, a transistor with switching circuitry connecting the first set of power outlets and  the second set of power outlets in response to the absence of AC input power from the AC input; switching, by the controller, a switch connecting a power module of the device and the second set of power outlets in response to the absence of AC input power from the AC input; and providing, from the power module of the device, AC power to the first set of power outlets concurrently with providing direct-current (DC) power to the second set of power outlets in response to the absence of AC input power from the AC input to the device.





8. (Currently Amended) The method of claim 7, wherein providing the DC power to the second set of power outlets includes modifying a DC voltage of the DC power from the power module by a DC-DC converter connecting the power module, the switch, and the second set of power outlets.

9. (Original) The method of claim 7, wherein the method includes switching the transistor open in response to the absence of AC input power from the AC input.

10. The method of claim 7, wherein the method includes providing DC power to the power module when the AC input is providing power via a bidirectional inverter-charger, wherein the bidirectional inverter-charger converts AC power from the AC input to DC power.
11.  The method of claim 7, wherein the AC input provides the AC power to the first set of power outlets and the second set of power outlets when the AC input is providing power.

12. (Original) The method of claim 7, wherein the method includes switching the transistor closed in response to power from the AC input being reestablished.















13. A controller comprising a processing resource in communication with a memory resource including instructions to: detect a connection of an alternating-current (AC) input; and cause a transistor to permit a power module to provide AC power to a first 
1. A device, comprising:
 a power module connected to a first power outlet and a second power outlet;
 a transistor having switching circuitry that, when in a closed position, allows alternating-current (AC) power to flow to the first and second power outlet; 
a controller to: detect an absence of AC power to the device; and in response to the detection of the absence of AC power to the device, switch the transistor from the closed position to an open position, where the power module, when the transistor is in the open position, concurrently provides AC power to the first power outlet and direct-current (DC) power to the second power outlet through a switch.

2. The device of claim 1, wherein the power module is connected to the first power outlet by a bidirectional inverter-charger.

3. The device of claim 1, wherein the first power outlet and the second power outlet are connected by the transistor including switching circuitry.



4. The device of claim 1, wherein the controller causes AC power from the AC input to be provided to the power module via a bidirectional inverter-charger when the AC input is providing power to the device.

5. A method, comprising: detecting, by a controller, an absence of AC input power from an alternating-current (AC) input to a first set of power outlets and a second set of power outlets of a device; switching, by the controller, a transistor with switching circuitry connecting the first set of power outlets and the second set of power outlets in response to the absence of AC input power from the AC input; switching, by the controller, a switch connecting a power module of the device and the second set of outlets in response to the absence of AC input power from the AC input, wherein the switching includes switching the transistor open in response to the absence of AC input power from the AC input; and providing, from the power module of the device, AC power to the first set of power outlets concurrently with providing direct-current (DC) power to the second set of power outlets through the switch in response to the absence of AC input power from the AC input to the device.
6. The method of claim 5, wherein providing the DC power to the second set of power outlets includes modifying a DC voltage of the DC power from the power module by a DC-DC converter connecting the power module, the switch, and the second set of power outlets.

7. The method of claim 5, wherein the method includes providing DC power to the power module when the AC input is providing power via a bidirectional inverter-charger, wherein the bidirectional inverter-charger converts AC power from the AC input to DC power.
8. The method of claim 5, wherein the method includes switching the transistor closed in response to power from the AC input being reestablished.
9. A controller comprising a processing resource in communication with a memory resource including instructions to: detect a connection of an alternating-current (AC) input; in response to the detection, switch a transistor to a closed position, the transistor having switching circuitry that, when in the closed position, allows AC power to flow to a first and second power outlet; detect an absence of AC power to the device; and in response to the detection of the absence of AC power to the device, switch the transistor from the closed position to an open position, where the power module, when the transistor is in the open position, concurrently provides AC power to the first power outlet and direct-current (DC) power to the second power outlet through a switch.
10. The controller of claim 9, wherein the AC power is provided to the first set of power outlets from the power module via a bidirectional inverter-charger.

9. A controller comprising a processing resource in communication with a memory resource including instructions to: detect a connection of an alternating-current (AC) input; in response to the detection, switch a transistor to a closed position, the transistor having switching circuitry that, when in the closed position, allows AC power to flow to a first and second power outlet; detect an absence of AC power to the device; and in response to the detection of the absence of AC power to the device, switch the transistor from the closed position to an open position, where the power module, when the transistor is in the open position, concurrently provides AC power to the first power outlet and direct-current (DC) power to the second power outlet through a switch.


        Although the conflicting claims are not identical, they are not patentably distinct from each other because, all the elements are mentioned explicitly or implicitly. 
       Thus Claims 1-4, and 6-21 are meat by of  U.S. Patent No.10,840,734.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,763,990)  in view of Muraoka (US 2013/0258109).
            As to claim 13, Lee discloses in figure 3 (as shown below):- a device comprising:-

    PNG
    media_image1.png
    398
    600
    media_image1.png
    Greyscale

      a power module [secondary battery (216) is used as power supply means] connected to a first power outlet [electrically connected to AC output port (204)]; the power module connected to a second power outlet [electrically connected to DC output port (208)]; and
       a controller [monitoring device 220 serves as a controller means; see claim 3] to the power module to concurrently provide alternating- current (AC) power to the first power outlet and direct-current (DC) power to the second power outlet by switching a transistor including switching circuitry in response to an absence of AC input power to the device [Col. 5, lines 56-67 and Col. 6, lines 1-20;  Col. 8,  lines 16-25]see also the Abstract; Lee also discloses a controller unit/monitoring element detecting AC and switching between the AC and battery based on the status of AC and Battery power supply. In order to achieve or carry out these tasks the controller of Lee must have computer based programing and memory].
       However, Lee does not disclose the processing and the memory feature/characteristic of the controller.
          Muraoka discloses a controller with computer based instruction to detect the connection/presence of the AC power line and provide power from the battery power source [see ¶0034].  and cause a transistor to permit a power module to provide AC power to a first set of power outlets and concurrently permit the power module to provide direct-current (DC) power to a second set of power outlets in response to an absence of AC input power from the AC input [see ¶0034 and 0046]
           It would have been obvious to a person having ordinary skill in the art to use computer based executable instructions in Lee’s apparatus in order to detect the presence of AC supply as taught by Muraoka in order to effectively control the device power supplies and avoid power interruption when AC main fails.  
         As to claim 14, Lee discloses in figure 4, wherein the AC power is provided to the first set of power outlets from the power module via a bidirectional inverter- charger [the AC unit (200) supplies charging power to the battery power supply via the inverter (210) and bidirectional converter (212); see figure above].
           As to claim 15, Lee discloses in figure 4, wherein the DC power is provided to the second set of power outlets from the power module via a switch. [See figure 4; transistor switches are used to provide power from the battery to the load].
As to claim 19, Lee discloses in figure 4,  wherein the instructions to cause a transistor to permit a power module to provide DC power to a second power outlet in response to absence of AC input power from the AC input comprise instructions to: switch the transistor from a closed position to an open position [see figure 4], where the transistor, when in the closed position, allows AC power to flow to the first power outlet and the second power outlet [see Col. 5, lines 55-67 and Col. 6, lines 1-34].
          As to claim 20, Lee discloses in figure 4,  wherein the instructions comprise instructions to: switch the transistor from the open position to the closed position in response to power from the AC input being reestablished [see Col. 5, lines 55-67 and Col. 6, lines 1-34transistor closed in response to power from the AC input being reestablished; and also see figure 4;transistor switches are used to provide power from the battery to the load]].
        As to claim 21, Lee discloses in figure 4, wherein the power module comprises at least one energy storage element [battery unit (216)]  capable of providing stored electrical energy to at least one of the first power outlet and the second power outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859